Citation Nr: 0526485	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  00-16 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the abdomen.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1976.  He served in Vietnam and was awarded two Purple Hearts 
and a Bronze Star Medal with V device.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the veteran's claim to 
reopen for service connection for residuals of a gunshot 
wound to the abdomen.

In a June 2003 decision, the Board granted the veteran's 
claim to reopen, and now proceeds to decide the case on the 
merits.


FINDINGS OF FACT

1.  The veteran was not attempting to commit suicide when he 
was shot in the abdomen on October 12, 1968.

2.  The veteran was engaged in willful misconduct when he was 
shot in the abdomen on October 12, 1968.


CONCLUSION OF LAW

Residuals of a gunshot wound to the abdomen were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.302, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the July 2000 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.303, pertaining to the 
principles related to service connection, and also with the 
text of 38 C.F.R. § 3.301, the regulation pertaining to line 
of duty and misconduct, and 38 C.F.R. § 3.354, pertaining to 
determinations of insanity.  

A VCAA letter was sent to the veteran in January 2003, 
pertaining to the veteran's claim to reopen.  (The Board 
subsequently reopened the claim in June 2003.)  The January 
2003 letter, although pertaining to the claim to reopen, 
adequately notified the veteran of the evidence and 
information necessary to substantiate his claim for service 
connection.  The veteran was notified that evidence that 
would help reopen and substantiate the claim included 
evidence tending to show that the incident during service in 
which he was shot in the abdomen was not proximately due to 
his willful misconduct, and that examples of such evidence 
would include evidence that he was not intoxicated (due to 
alcohol or drugs) at the time of the incident, that he did 
not booby trap a medical aid vehicle, and that he did not try 
to escape confinement.  The veteran was also provided with a 
copy of 38 C.F.R. § 3.301, pertaining to line of duty and 
misconduct.  The Board finds that this letter adequately 
notified the veteran of the evidence and information 
necessary to substantiate his claim for service connection.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the January 2003 letter, the veteran was notified 
that VA would make reasonable efforts to obtain relevant 
evidence, such as service records, if appropriate.  He was 
notified that VA would make as many requests as were 
necessary to obtain records from Federal agencies, unless VA 
decided that it was futile to continue to ask for the records 
or if VA concluded that the records did not exist.  The 
veteran was notified that he was required to tell VA about 
any additional information or evidence that he wanted VA to 
obtain for him, and that he had to provide enough information 
about the evidence so that VA could request it from the 
proper person or facility.  The veteran was also notified 
that he must obtain and submit any lay statements in support 
of his claim, and that it was ultimately his responsibility 
to provide evidence to support his claim.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records, VA treatment records, and Social Security 
Administration records.  In response to VA's request for the 
veteran to provide copies of any psychiatric reports in his 
possession, the veteran's representative stated, in a June 
2001 statement, that the veteran did not possess any 
psychiatric records or reports, and that there were no other 
medical records, treatment records, or hospital reports 
germane to the claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the January 2003 letter, the veteran was notified 
that he should send copies of any relevant evidence in his 
possession, and that if he had any copies of any relevant 
Federal records, such as service medical records or service 
personnel records, which were not already in his claims file, 
he should submit them to VA.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) [Pelegrini II].  The Board finds that 
this was not prejudicial to the appellant, however.  Although 
the VCAA notice was provided after the initial AOJ decision, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  He has been fully provided with a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  See Mayfield.  The Board 
finds that the timing of the VCAA notice was harmless error.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The timing of 
the notice was nonprejudicial because the purpose of the 
notice was satisfied, and thus it did not affect the 
essential fairness of the adjudication.  See Mayfield.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Turning to the merits of the claim, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for residuals of a gunshot wound to the abdomen.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004). 

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 CFR 
§ 3.301(a).  The simple drinking of alcoholic beverage is not 
of itself willful misconduct.  38 CFR § 3.301(c)(2).  An 
injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits 
are claimed.  For the purpose of this paragraph, alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), or the intentional use of prescription 
or non-prescription drugs for a purpose other than the 
medically intended use.  38 CFR § 3.301(d).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  38 CFR § 3.1(n).  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  38 CFR § 3.1(n)(1).  Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  38 CFR § 3.1(n)(2).  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 CFR 
§ 3.1(n)(3).

Because willful misconduct requires an intentional act under 
38 CFR § 3.1(n)(2), and because intent presupposes mental 
capacity, insanity, if proven, may constitute a viable 
defense to a charge of willful misconduct.  Zang v. Brown, 8 
Vet. App. 246, 252 (1995); see also 38 C.F.R. § 3.302(a)(2).  
The act of suicide or a bona fide attempt is considered to be 
evidence of mental unsoundness.  38 CFR § 3.302(b)(2).  
Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequence of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  38 CFR 
§ 3.302(b)(1).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 CFR § 3.354.

When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation (38 
U.S.C. 5303(b)), it will base its decision on all the 
evidence procurable relating to the period involved, and 
apply the definition in paragraph (a) of this section.  38 
CFR § 3.354.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he incurred a gunshot wound to the 
abdomen in the line of duty on October 12, 1968.  This 
incident is documented in the veteran's service records.  In 
a Report of Investigation, dated in February 1969, it was 
noted that the veteran was discovered booby trapping an aid 
station vehicle with a hand grenade.  When apprehended, he 
was in a state of extreme intoxication from Florinal tablets.  
The Report indicated that the veteran was irrational and 
considered dangerous.  He was secured in the battalion 
prisoner-of-war cage under armed guard.  The Report noted 
that while the veteran was confined, the veteran attacked the 
guard in an escape attempt.  The guard fired his rifle, 
striking the veteran in the abdomen. 

In a statement dated in January 1969, the veteran recounted 
that when he was at the rear of the cage, it started to rain, 
at which point he moved to the front of the cage near the 
door to seek shelter.  He stated that as he moved forward, 
the armed guard fired his rifle at him, striking him in the 
stomach.  He stated that he did not remember why he had been 
locked up but he did know that he was very drunk at the time.

In a sworn statement dated in March 1969, the veteran stated 
that when he was wounded, he might have taken a large amount 
of Florinal tablets as he was drinking.  He stated that he 
could not say for sure because of the amount of alcohol he 
had been drinking.  He stated that he did not remember booby 
trapping a medical vehicle, and that when he was shot, he was 
seeking shelter from the rain, not trying to escape.

During the course of the investigation, a written statement 
was made by a serviceman who had been guarding the veteran 
just before the veteran was shot.  He stated that the veteran 
had told him and the other guards that he would try to escape 
and that when he did, he wanted the guards to shoot at him.  
The guard stated that he left the veteran to obtain a lock 
for the cage, leaving another guard inside the cage with the 
veteran.  He stated that he then heard two shots, and ran 
back to the cage to find that the other guard had shot the 
veteran.  He stated that the guard who had shot the veteran 
told him that the veteran had tried to escape, and had forced 
him up against the gate when he shot him.  (The Board notes 
that the guard who shot the veteran was not part of the 
investigation, as he was killed in action shortly after the 
incident.)

An April 1969 letter from the Department of the Army 
indicates that a final determination was made, based on the 
findings of the Reviewing Authority, that the veteran's 
injury was not incurred in the line of duty, but was due to 
the veteran's own misconduct.  

The Board notes that a Statement of Medical Examination, made 
during the course of the investigation, in January 1969, 
indicated that at the time of the incident, the veteran was 
under the influence of drugs and was not mentally sound.  The 
Statement does not provide further details, however, as to 
the veteran's mental state.

The Board notes that there is no other indication that the 
veteran was mentally unsound during service.  In a June 1966 
enlistment examination, clinical psychiatric evaluation was 
normal.  In September 1968, a few weeks before the shooting 
incident, a progress note indicates that the veteran was seen 
in a psychiatric interview for one hour and fifteen minutes, 
and that it was necessary to "RON" (remain overnight).  No 
further details of this interview are in the service medical 
records, however, and no further psychiatric notes, 
interviews, or evaluations are noted in the veteran's medical 
history during service, which continued for almost eight more 
years, until April 1976.  In a March 1976 Report of Medical 
Examination, a clinical psychiatric evaluation was normal and 
the veteran was qualified for separation.

In August 1976, the veteran filed a claim for service 
connection for residuals of the gunshot wound to the abdomen.  
In conjunction with that claim, he filed a Report of 
Accidental Injury, dated in February 1977, in which he stated 
that he was very drunk at the time of the incident due to the 
fact that he was to leave Vietnam within a few days.  He 
stated that he did not recall how the incident occurred and 
that it was a complete blank.  He stated that he remembered 
waking up in the hospital and that he was told that a 
security guard had shot him.  

In a statement dated in March 1991, the veteran asserted that 
he had been trying to commit suicide when he attempted to 
escape because he knew that he would never be the same after 
his experiences of combat, and thus ended up getting shot in 
the stomach by a security guard.

In a statement dated in April 1999, a VA social worker, who 
had been treating the veteran since 1990 for post-traumatic 
stress disorder, opined that the veteran's behavior on 
October 12, 1968 reflected the early stages of post-traumatic 
stress disorder.  He stated that at the time of that 
incident, the veteran had served in Vietnam for 12 months and 
had earned a Bronze Star Medal and two Purple Hearts.  He 
stated that the veteran had forsaken the role of combat medic 
out of helplessness and anger and had taken up arms against 
the enemy instead, and had begun to use alcohol and 
prescription drugs to cope with the remorse, guilt, and 
futility he had come to experience.  The social worker stated 
that he had no doubt that the veteran expected to die in 
Vietnam and sought to die there as a fitting and deserved end 
to his duty there, and that the veteran's guilt over deeds 
done and expectations failed left the veteran feeling 
unworthy of returning to a life at home.  He noted that the 
statement of the guardsman, indicating that the veteran 
wished to be shot while escaping, further supported his 
assertion that the veteran had a death wish.  

The social worker stated that it was common for servicemen to 
take unnecessary chances and expose themselves to danger in 
the Vietnam War, as their "DEROS" drew near, and that it 
was also common for them to endanger themselves after 
returning to the United States, including attempts at 
"police-assisted suicide."  He noted that these acts were 
clearly suicidal in nature, and were almost always committed 
under the influence of alcohol or drugs.  He stated that the 
veteran's incident involved behavior that was the act of a 
guilt-ridden, suicidal individual who sought to have the 
guard prevent his return to the United States by killing him.  
He added that the veteran's use of alcohol and/or drugs prior 
to the incident was reflective of his deteriorating mental 
status at the time.

In an October 2000 VA mental disorders examination report, 
the examiner agreed with the social worker's opinion that the 
veteran's behavior on October 12, 1968, was a way to get 
police to assist in his own suicide.  The examiner stated 
that this certainly sounded plausible given the intense 
survival guilt that the veteran continued to have ever since 
he left Vietnam.  The examiner stated that he believed that 
the veteran booby trapped the truck with hand grenades so 
that he could drive the truck away and be killed, and that 
the veteran had no intention of harming other people.  

The examiner also stated that the veteran attempted to kill 
himself with an overdose of alcohol and drugs the night prior 
to the incident.  The examiner stated that the veteran had 
reported that he started feeling suicidal about six weeks 
prior to his scheduled date to leave Vietnam, that he saw a 
psychiatrist, and that the psychiatrist did not prescribe 
medication but told the veteran to seek a chaplain.  The 
veteran reported to the examiner that he was afraid he would 
not be able to stop his behavior, including rage and killing, 
after leaving Vietnam.

In June 2003, the Board requested a medical opinion from a 
Veterans Health Administration (VHA) staff psychiatrist, 
asking the psychiatrist to opine on whether it was at least 
as likely as not that the veteran's actions leading to the 
October 1968 incident amounted to a bona fide suicide 
attempt, and whether it was at least as likely as not that 
the veteran was "insane" at the time of the October 1968 
incident, within the meaning of the legal definition of 
insanity under VA law (38 C.F.R. § 3.354(a)).  The 
psychiatrist noted that the veteran was intoxicated and under 
the influence of drugs at the time of the incident, and 
stressed that statements made by intoxicated patients can 
almost always be totally disregarded.  He stated that it was 
far more important to reassess a patient's mental status 
after the patient has become sober, and that only in a sober 
state can a potentially accurate understanding of the 
patient's thoughts and plans be obtained.  He stated that the 
vast majority of patients who appear suicidal and depressed 
while intoxicated no longer feel suicidal after they have 
sobered up.  The psychiatrist concluded that as the veteran, 
in statements made after the incident occurred, presumably in 
a sober state, makes no mention of being suicidal, one can 
assume that he did not feel suicidal afterward, and the 
logical presumption was that he was not suicidal prior to the 
incident. 

The psychiatrist asserted that since the veteran's attempt to 
booby trap the vehicle and his subsequent gunshot wound both 
occurred during an episode of severe intoxication, it was not 
possible to state that he was acting in a manner consistent 
with being suicidal; he simply was intoxicated, and behaving 
in an aberrant fashion secondary to the intoxication.  The 
psychiatrist stated that it appeared to him that it was more 
likely than not that the veteran's behavior was related to 
his intoxicated state rather than any underlying psychiatric 
condition, and as his behavior occurred during an intoxicated 
state, he would not be considered insane by the standards 
defined by VA.

After a review of the entire evidence of record, as 
summarized above, the Board finds that the veteran was not 
insane at the time he was shot in the abdomen by the guard, 
that he was not engaged in a bona fide attempt to commit 
suicide at the time he was shot in the abdomen by the guard, 
and that the disability of residuals of the gunshot wound to 
the abdomen is the result of the veteran's own willful 
misconduct.  38 C.F.R. §§ 3.301(a), 3.302(b)(2).  The Board 
finds the veteran's contemporaneous statements highly 
probative.  In the earliest post-incident statement of record 
from the veteran, which was dated in January 1969 (only four 
months after the incident), the veteran stated that he was 
merely seeking shelter from the rain when the guard shot him.  
He stated that he did not remember why he had been locked up 
but he did know that he was very drunk at the time.  In the 
second earliest post-incident statement of record from the 
veteran, which was dated in March 1969, the veteran again 
stated that he was merely seeking shelter from the rain when 
he was shot, and that he could not say for sure whether he 
had taken a large amount of Florinal tablets because of the 
amount of alcohol he had been drinking.  The Board finds 
these statements, made such a short time after the incident, 
highly probative.  The Board also notes that they are 
inconsistent with the veteran's later statements of record.

In conjunction with his original claim for service connection 
in 1976, the veteran stated that "to this day I don't recall 
how the incident occurred as it is a compleat [sic] blank."  
He stated that he remembered waking up in the hospital and 
was told that a security guard had shot him.  He does not 
indicate in this statement that he was seeking shelter from 
the rain when he was shot; rather, he states that he does not 
recall how the incident occurred.  Further, he does not refer 
to any intent to commit suicide (which is his current 
assertion) either during service or in conjunction with his 
original claim for service connection in 1976.  Indeed, it 
wasn't until 1991, over twenty years after the incident 
occurred, that the veteran mentioned that he had had suicidal 
intent when he approached the guard.  The Board finds that 
there are inconsistencies in the veteran's recounting of the 
incident, and thus the Board finds that the veteran's current 
assertions are not credible.

The Board acknowledges that the statement from one of the 
guards which was taken during the course of the investigation 
during service noted that the veteran had indicated that he 
wanted to be shot.  The Board attaches more weight to the 
veteran's statements from that same time period, however.  
Further, the guard was not a witness to the shooting.  Also, 
the Board notes that the veteran made his statement to the 
guard when the veteran was intoxicated.  As the VHA 
psychiatrist has indicated, statements made during a state of 
intoxication do not paint an accurate picture of a person's 
real plans and thoughts.

As the opinion from the VHA psychiatrist also points out, 
there is no indication that the veteran had suicidal ideation 
during service, other than the statement from the guardsman 
(to which the Board attaches less probative weight, as 
explained above).  The psychiatric report which is noted in 
the service medical records is not of record, and there is no 
evidence in the rest of the service medical records, which 
continue for eight more years after the incident, that the 
veteran had any psychiatric problems, including suicidal 
ideation.  Although the Statement of Medical Examination, 
made during the course of the investigation, noted that the 
veteran was mentally unsound, there are no further details 
provided.  Further, the VHA psychiatrist has indicated that 
any mental unsoundness at the time of the incident was due to 
the veteran's intoxicated state, and not to any underlying 
psychiatric problem.  He supports his opinion with the 
contemporaneous evidence, which is absent of any suicidal or 
other mentally unstable findings.

The Board also notes that under VA regulation, service 
connection may not be granted for any disability that is the 
result of abuse of alcohol or drugs.  Abuse of alcohol or 
drugs includes excessive use at any one time, sufficient to 
cause disability to the user.  The Board finds that this 
incident falls under this category, since the veteran was 
intoxicated at the time he was shot, and the VHA psychiatrist 
has opined that it appeared to him that it was more likely 
than not that the veteran's behavior was related to his 
intoxicated state.  Indeed, the veteran's own statements from 
that time clearly state that he could not remember why he had 
been locked up and that he had been very drunk at the time.

Although the VA social worker and the VA examiner in the 
October 2000 examination report indicate that the veteran did 
have suicidal ideation at the time of the incident, the Board 
finds the contemporaneous medical and lay evidence, as well 
as the opinion of the VHA psychiatrist, more probative of 
whether the veteran had suicidal ideation at that time.  
There is simply no mention of any mental disturbance, either 
by the veteran or in the service medical records, and 
clinical psychological evaluation at separation was normal.  
Further, the opinion of the social worker and the VA examiner 
appear to be based in large part on the veteran's current 
history of the incident, which the Board has found to be not 
credible.  The rationale for their opinions also appears to 
be based on the veteran's current post-traumatic stress 
disorder symptoms, including survivor guilt.  The Board 
attaches greater weight to the VHA psychiatrist's opinion, 
who bases his rationale on the contemporaneous evidence.  

"Based on all available lay and medical evidence pertaining 
to [the veteran's] mental condition at the time of the 
[incident]," 38 C.F.R. § 3.302(b)(1), the Board finds that 
the veteran was not trying to commit suicide and was not 
insane at the time he was shot, and the Board concludes that 
the incident resulting in a disability of residuals of a 
gunshot wound to the abdomen was the result of the veteran's 
own willful misconduct as he was trying to escape.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for residuals of a 
gunshot wound to the abdomen, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for residuals of a gunshot 
wound is denied.



	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


